Exhibit 10.4

 

STOCK UNIT AGREEMENT

pursuant to

THE RYLAND GROUP, INC.


2008 EQUITY INCENTIVE PLAN

 

 

This STOCK UNIT AGREEMENT (the “Agreement”) is dated as of May 1, 2008, by and
between The Ryland Group, Inc. (the “Corporation”), and R. Chad Dreier (the
“Executive”).

 

NOW, THEREFORE, the Corporation and the Executive agree as follows:

 

1.                                       Grant of Awards.

 

The Corporation grants to the Executive an award of 80,000 Stock Units pursuant
to Section 6 of the 2008 Equity Incentive Plan (the “Plan”) plus an amount equal
to federal and state income and Medicare taxes assuming the highest marginal
rate (together, the “Award”).

 

2.                                       Vesting of Awards.  The Award granted
in Section 1 of this Agreement shall become vested and payable on May 1, 2009
(the “Vesting Date”), subject to the following conditions:

 

a)                                      The Corporation must generate $100
million or more of net cash provided by operating activities as contained within
the Corporation’s Consolidated Statements of Cash Flows for the fiscal year 2008
(“2008 Cash Flow”).  If 2008 Cash Flow is less than $100 million, for each $1
million of net cash provided by operating activities below $100 million
generated by the Corporation in fiscal year 2008, there is a corresponding
reduction of one percent of the amount of the Award that will vest (e.g., if
2008 Cash Flow of $25 million is achieved, the Executive would vest in 25
percent of the Award), and the remainder of the Award shall be forfeited and
cancelled.  If 2008 Cash Flow is negative, the Award shall be forfeited in its
entirety.

 

b)                                     If the Executive vests in and receives
the 2008 tranche of 40,000 Stock Units and related tax assistance pursuant to
Section 5.5(b) of his Amended and Restated Employment Agreement, amended and
restated as of April 20, 2005, by and between the Corporation and the Executive
(the “Employment Agreement”), one-half of the Award shall be forfeited.

 

c)                                      If the Executive terminates employment
with the Corporation voluntarily or the Executive is terminated for Cause (as
defined in Section 6.5 of the Employment Agreement) prior to the Vesting Date,
the Award is immediately forfeited and cancelled.  Notwithstanding the
foregoing, the Award shall vest and be paid by the Corporation to the Executive
upon the occurrence of a Change in Control (as defined below) or a termination
by the Corporation without Cause (as defined in Section 6.4 of the Employment
Agreement).

 

3.                                       Change in Control.

 

Consistent with Section 7(d) of the Plan, the Award shall vest and be
immediately paid to the Executive upon the occurrence of a Change in Control (as
defined below and in the Plan).  A “Change in Control” shall take place on the
date of the earlier to occur of any of the following events:

 


 

a)                                      The acquisition by any person, other
than the Corporation or any employee benefit plans of the Corporation, of
beneficial ownership of 20 percent or more of the combined voting power of the
Corporation’s then outstanding voting securities;

 

b)                                     The first purchase under a tender offer
or exchange offer, other than an offer by the Corporation or any employee
benefit plans of the Corporation, pursuant to which shares of Common Stock have
been purchased;

 

c)                                      During any period of two consecutive
years, individuals who at the beginning of such period constitute the Board of
Directors of the Corporation cease for any reason to constitute at least a
majority thereof, unless the election or the nomination for the election by
stockholders of the Corporation of each new director was approved by a vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of the period; or

 

d)                                     Approval by stockholders of the
Corporation of a merger, consolidation, liquidation or dissolution of the
Corporation, or the sale of all or substantially all of the assets of the
Corporation.

 

For purposes of this Award, the Administrator, in its discretion, may specify a
different definition of Change in Control in order to comply with the provisions
of Internal Revenue Code Section 409A.

 

4.                                       Payment of Stock Units.

 

Upon vesting of the Award in accordance with this Agreement, the number of Stock
Units which become vested are paid to the Executive in an equal number of shares
of Common Stock of the Corporation and, upon payment, the vested and paid Stock
Units are automatically deemed fully paid and cancelled.

 

5.                                       Cash Dividend Equivalents.

 

On each cash dividend payment date with respect to Common Stock, the Executive
shall receive a cash dividend equivalent payment equal to the product of (i) the
per-share cash dividend amount payable with respect to each share of Common
Stock on that date and (ii) the total number of Stock Units which have not been
vested, paid or cancelled as of the record date corresponding to such dividend
payment date.

 

6.                                       Delivery of Stock Certificate.

 

The stock certificate for shares of Common Stock issued to the Executive in
payment of any vested Stock Units shall be delivered to the Executive on or
about the Vesting Date.

 

7.                                       Rights of Executive With Respect to
Stock Units.

 

The Executive shall have no rights as a stockholder with respect to any unvested
Stock Unit or any share of Common Stock to be issued with respect to any Stock
Unit until the date of

 

2


 

vesting and payment.  The Executive’s rights with respect to Stock Units shall
be the rights of a general unsecured creditor of the Corporation until the Stock
Units vest and are paid to the Executive.

 

8.                                       Adjustments.

 

The number of Stock Units shall automatically adjust in accordance with, and be
consistent with, the terms of any stock dividend, stock split, combination or
similar transaction consistent with Section 7(c) of the Plan.

 

9.                                       Dispute Resolution.

 

Either the Executive or the Corporation may elect to have any good faith dispute
or controversy arising under or in connection with this Agreement settled by
arbitration by providing written notice of such election to the other party
specifying the nature of the dispute to be arbitrated.  If arbitration is
selected, such proceeding shall be conducted before a panel of three arbitrators
sitting in a location agreed to by the Corporation and the Executive within 50
miles from the location of the Executive’s principal place of employment in
accordance with the rules of the American Arbitration Association.  Judgment may
be entered on the award of or decision made by the arbitrators in any court
having competent jurisdiction.  To the extent that the Executive prevails in any
litigation or arbitration seeking to enforce the provisions of this Agreement,
the Executive is entitled to reimbursement by the Corporation of all expenses of
such litigation or arbitration, including any legal fees and expenses and any
costs and disbursements.

 

10.                                 Award Subject to Terms and Conditions of the
Plan.

 

The Award and all shares of Common Stock issued with respect to Stock Units are
subject to the terms and conditions of the Plan, which are incorporated herein
by this reference.  This Agreement is subject to the terms of the Plan, and
wherever any conflict may arise between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall control.

 

The Corporation agrees by offering this Award grant and the Executive agrees by
acceptance of this Award grant that the terms, conditions and provisions of this
Agreement and the Plan shall determine the rights and obligations of the
Corporation and the Executive in connection with this Award grant.

 

 

THE RYLAND GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

 

Robert J. Cunnion, III

 

 

Senior Vice President, Human Resources

 

3

 